 



     
 
  SETTLEMENT AGREEMENT, dated this 11th day of April, 2008 (this “Agreement”),
by and among Steel Partners II, L.P., Steel Partners II GP LLC, Steel Partners
II Master Fund L.P., Steel Partners LLC, Warren G. Lichtenstein, James R.
Henderson, John J. Quicke, Kevin C. King, Don DeFosset and Delyle Bloomquist
(the foregoing individuals and entities being collectively referred to herein as
the “Steel Partners Group”), and EnPro Industries, Inc., a North Carolina
corporation (the “Company”).

     WHEREAS, the Steel Partners Group (i) is engaged in a solicitation of
proxies for the election of an opposition slate of nominees (the “Contested
Election”) to the Company’s Board of Directors (the “Board”) at the 2008 annual
meeting of shareholders of the Company (the “2008 Annual Meeting”) and (ii) has
taken certain actions in furtherance thereof, including but not limited to
filing a definitive proxy statement with the United States Securities and
Exchange Commission (the “SEC”) on March 26, 2008 (the “Steel Partners Group
Proxy Statement”) and, in the letter dated as of February 12, 2008 and other
communications related thereto, requesting to inspect certain of the Company’s
books and records pursuant to Section 55-16-02 of the North Carolina Business
Corporation Act (such letter and related requests, the “Demand”); and
     WHEREAS, the Company and the members of the Steel Partners Group have
determined that the interests of the Company and its shareholders would be best
served at this time by, among other things, avoiding the Contested Election and
the substantial expense and disruption that may result therefrom.
     NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties and agreements hereinafter set forth,
and, intending to be legally bound hereby, the parties hereby agree as follows:
     Section 1. Board Composition; Charter Amendment; Recommendation; Revised
Proxy Statement.
          (a) The Company and the Steel Partners Group agree that there shall be
8 nominees to the Board for election at the 2008 Annual Meeting. Such nominees
shall be William R. Holland, Stephen E. Macadam, J.P. Bolduc, Peter C. Browning,
Joe T. Ford, Gordon D. Harnett, David L. Hauser and Wilbur J. Prezzano, Jr. (the
“Nominees”). If any of such individuals shall be unwilling or unable to serve as
directors, the Board may nominate such substitute nominees as it deems
appropriate in its sole discretion (any such substitute nominee shall also be
referred to as a Nominee for purposes of this Agreement). The Board shall
recommend at the 2008 Annual Meeting that the shareholders of the Company vote
to elect the Nominees as directors of the Company.
          (b) The Board has taken all action necessary to provide that,
effective at the close of business on the second business day following the
completion of the 2008 Annual Meeting (the “Vacancy Date”), the size of the
Board shall be reset from eight (8) to nine (9) directors and, subject to
Section 3(b), Don DeFosset shall be appointed to fill the vacancy created by
such increase in the size of the Board. Other than as provided in this
Section 1(b), the Board will not increase the size of the Board prior to the
annual meeting of Company shareholders in 2009 (the “2009 Annual Meeting”).

 



--------------------------------------------------------------------------------



 



          (c) The Company shall submit a proposal (the “Article 5 Proposal”) to
its shareholders at the 2008 Annual Meeting to amend and restate Article 5(a)
and 5(b) of the Company’s Restated Articles of Incorporation as follows:
          “(a) The number of the directors of the Corporation shall be not less
than five (5) nor more than eleven (11). The number of directors of the
Corporation may be increased or decreased, from time to time, within the range
above specified, by the Board of Directors and by the shareholders by a majority
of the votes then entitled to be cast for the election of directors; provided,
however, that the tenure of office of a director shall not be affected by any
decrease in the number of directors so made by the Board of Directors or the
shareholders.
          (b) (i) Those persons who receive the highest number of votes at a
shareholders meeting at which a quorum is present shall be deemed to have been
elected.
               (ii) A director shall hold office until the annual meeting for
the year in which his or her term expires and until his or her successor shall
be elected and shall qualify, subject, however, to prior death, resignation,
retirement, disqualification or removal from office.
               (iii) Notwithstanding the foregoing, whenever the holders of any
one or more classes or series of preferred shares issued by the Corporation
shall have the right, voting separately by class or series, to elect directors
at an annual or special meeting of shareholders, the election, term of office,
filling of vacancies and other features of such directorships shall be governed
by the terms of these Articles of Incorporation or the resolution or resolutions
adopted by the Board of Directors pursuant to Article 2(b) of these Articles of
Incorporation applicable thereto.”
The Board shall recommend in its Revised Proxy Statement (as hereinafter defined
in Section 1(e)) and at the 2008 Annual Meeting that the shareholders of the
Company vote to approve the Article 5 Proposal.
          (d) The Company shall set a new record date of April 24, 2008 (the
“Record Date”) and meeting date of June 9, 2008 (the “Meeting Date”) for the
2008 Annual Meeting; provided, however, that if the Company has not received the
requisite number of votes necessary to approve the Article 5 Proposal by June 9,
2008, the Meeting Date will be adjourned (by keeping the polls open but for no
other purpose) as reasonably necessary for up to thirty (30) days to allow the
Company to solicit the additional votes necessary to approve the Article 5
Proposal.
          (e) As promptly as practicable following the date hereof, the Company
shall prepare and file with the SEC a revised proxy statement (the “Revised
Proxy Statement”) that will replace the Company’s definitive proxy statement,
dated as of March 25, 2008 (the “Existing Proxy Statement”). The Revised Proxy
Statement will give effect to the foregoing items (a), (c) and (d) of this
Section 1 and the Company shall mail the Revised Proxy Statement concurrently
therewith as soon as practicable following the Record Date to the Company’s
shareholders. Thereafter, the Company shall (i) solicit proxies in accordance
with the Revised Proxy Statement, (ii) recommend that the shareholders of the
Company vote all proxies pursuant to the Revised Proxy Statement and in
accordance with the instructions specified in the related proxy card, (iii) use
all reasonable efforts to obtain shareholder approval for all of the proposals
submitted for shareholder action, including, but not limited to, employing the
services of MacKenzie Partners, Inc. to assist in the solicitation of proxies
and requesting the New York Stock Exchange (“NYSE”) to designate the Article 5
Proposal a “routine” proposal for purposes of NYSE Rule

- 2 -



--------------------------------------------------------------------------------



 



452, and (iv) use all reasonable efforts to cause the current members of the
Board and their “Affiliates” and “Associates” (as such terms are defined in
Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and including Persons who become Affiliates or Associates subsequent to
the date hereof) to vote all shares of the Voting Securities (as hereinafter
defined in Section 7) which they are entitled to vote at the 2008 Annual Meeting
in favor of all of the proposals submitted for shareholder action. The Company
agrees that the Revised Proxy Statement and any other solicitation materials to
be delivered to shareholders in connection with the 2008 Annual Meeting shall be
prepared in accordance with the terms of this Agreement. The proposals in the
Existing Proxy Statement and the Article 5 Proposal shall be the only proposals
included in the Revised Proxy Statement and submitted to shareholders at the
2008 Annual Meeting.
     Section 2. Contested Election; Voting; Steel Partners Group Schedule 13D;
Proxy Statement and Demand Withdrawal.
          (a) The Steel Partners Group shall promptly cease, and shall cause all
of their Affiliates and Associates to cease, any and all efforts with respect to
the Contested Election, except as hereinafter provided in this Section 2.
          (b) The Steel Partners Group hereby irrevocably withdraws the
nominations of James R. Henderson, John J. Quicke, Kevin C. King, Don DeFosset
and Delyle Bloomquist and the related advance notice submitted to the Company on
January 30, 2008.
          (c) The Steel Partners Group and their Affiliates and Associates shall
not make any objection to the election of each of the Nominees at the 2008
Annual Meeting or any other public statement inconsistent with the provisions of
this Agreement. The Steel Partners Group and their Affiliates and Associates
shall vote all shares of the Voting Securities which they are entitled to vote
at the 2008 Annual Meeting (1) in favor of the election of each of the Nominees
at the 2008 Annual Meeting and (2) with respect to every other proposal
submitted to the Company’s shareholders at the 2008 Annual Meeting, in
accordance with the Board’s recommendation.
          (d) The Steel Partners Group shall promptly file an amendment to its
Schedule 13D with respect to the Company (the “Schedule 13D”) reporting the
entry into this Agreement, amending applicable items to conform to its
obligations hereunder and appending this Agreement and the Press Release (as
hereinafter defined in Section 6) as exhibits thereto.
          (e) The Steel Partners Group shall promptly notify the SEC that it is
terminating the Contested Election and the solicitation pursuant to the Steel
Partners Group Proxy Statement.
          (f) The Steel Partners Group hereby irrevocably withdraws its Demand,
and shall promptly return to the Company all materials and summaries or
duplicates thereof that have been delivered to the Steel Partners Group or its
representatives prior to the date hereof in response to the Demand.
          (g) The Steel Partners Group shall not vote or cause to be voted any
proxies that may be received pursuant to the Contested Election.
     Section 3. Additional Agreements.
          (a) Charter Amendment. If the Article 5 Proposal is not approved by
shareholders at the 2008 Annual Meeting:

- 3 -



--------------------------------------------------------------------------------



 



          (i) the Company shall submit the Article 5 Proposal at the 2009 Annual
Meeting, and the Board shall recommend at the 2009 Annual Meeting that the
shareholders of the Company vote to approve the Article 5 Proposal; if the
Article 5 Proposal is approved at the 2009 Annual Meeting, the Company agrees to
use all reasonable efforts to arrange for all directors of the Company to stand
for election at the 2010 annual meeting of shareholders of the Company;
          (ii) the Company shall have the same obligations as set forth in
Section 1(e)(iii)-(iv) with respect to the solicitation of votes to approve the
Article 5 Proposal at the 2009 Annual Meeting; and
          (iii) the Board shall become classified as set forth in the Company’s
Restated Articles of Incorporation and Mr. DeFosset shall be designated as a
Class I director.
          (b) Replacement Nominee. If, on or prior to the Vacancy Date,
Mr. DeFosset becomes unable to serve as a director of the Company, the Steel
Partners Group shall be entitled to nominate an individual reasonably deemed to
be qualified by the Company to serve on the Board (such qualifications to be
measured on a scale comparable to Mr. DeFosset’s qualifications); provided that
such nominee cannot be a current or former employee of Steel Partners II, L.P.
or an Affiliate or Associate of Steel Partners II, L.P. (a “Replacement
Nominee”). If, after the Vacancy Date, Mr. DeFosset or a Replacement Nominee
(i) resigns or is otherwise unable or unwilling to serve as a director of the
Company or (ii) is removed by a vote of shareholders in accordance with the
Company’s Restated Articles of Incorporation, the Steel Partners Group shall be
entitled to nominate a Replacement Nominee. In the case of clause (i) of the
prior sentence, the Board shall promptly appoint such nominee to the Board to
serve for the remainder of Mr. DeFosset’s (or Replacement Nominee’s) term and,
in the case of clause (ii) of the prior sentence, such nominee shall be
submitted to a shareholder vote at the same meeting at which the shareholders
take action to remove Mr. DeFosset (or Replacement Nominee) in accordance with
the Company’s Restated Articles of Incorporation and the Board shall recommend
the election of such nominee.
          (c) Committee Participation. Promptly following the Vacancy Date and
subject to applicable law and the New York Stock Exchange listing standards, the
Board shall appoint Mr. DeFosset (or Replacement Nominee) to each of the Audit
and Risk Management Committee, Compensation and Human Resources Committee, and
Nominating and Corporate Governance Committee.
          (d) Expenses. Immediately following the certification of the results
of the votes taken at the 2008 Annual Meeting, the Company shall reimburse the
Steel Partners Group for its reasonable, documented and actual out-of-pocket
fees and expenses incurred by the Steel Partners Group prior to the date hereof
in connection with the Contested Election and the negotiation of this Agreement
and the preparation and filing of all filings with the SEC required hereunder,
not to exceed $350,000 in the aggregate. All other fees and expenses incurred by
each of the parties hereto in connection with the matters contemplated by this
Agreement will be borne by such party.
     Section 4. Representations and Warranties.
          (a) The members of the Steel Partners Group jointly and severally
represent and warrant as follows:
          (i) Each member of the Steel Partners Group has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby.

- 4 -



--------------------------------------------------------------------------------



 



          (ii) This Agreement has been duly and validly authorized, executed and
delivered by each member of the Steel Partners Group, constitutes a valid and
binding obligation and agreement of each such member and is enforceable against
each such member in accordance with its terms.
          (iii) The members of the Steel Partners Group, together with their
Affiliates and Associates, beneficially own, directly or indirectly, an
aggregate of 2,433,838 shares of Common Stock as set forth by beneficial owner
and amount on Exhibit A hereto and such shares of Common Stock constitute all of
the Voting Securities of the Company beneficially owned by the members of the
Steel Partners Group and their Affiliates and Associates.
          (b) The Company hereby represents and warrants as follows:
          (i) The Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.
          (ii) This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms.
     Section 5. Specific Performance. Each of the members of the Steel Partners
Group, on the one hand, and the Company, on the other hand, acknowledges and
agrees that irreparable injury to the other party hereto would occur in the
event any of the provisions of this Agreement were not performed in accordance
with its specific terms or was otherwise breached and that such injury would not
be adequately compensable in damages. It is accordingly agreed that the members
of the Steel Partners Group, on the one hand, and the Company, on the other
hand, shall each be entitled to specific enforcement of, and injunctive relief
to prevent any violation of, the terms hereof and the other party hereto will
not take any action, directly or indirectly, in opposition to the party seeking
relief on the grounds that any other remedy or relief is available at law or in
equity.
     Section 6. Press Release and Other Public Disclosures. Immediately
following the execution and delivery of this Agreement, the Company and the
Steel Partners Group shall issue the joint press release attached hereto as
Exhibit B (the “Press Release”). None of the parties hereto will make any public
statements (including in any filing with the SEC or any other regulatory or
governmental agency, including any stock exchange) that are inconsistent with,
or otherwise contrary to, the statements in the Press Release issued pursuant to
this Section 6.
     Section 7. Certain Definitions. As used in this Agreement, (a) the term
“Person” shall mean any individual, partnership, corporation, group, syndicate,
trust, government or agency thereof, or any other association or entity; (b) the
term “Voting Securities” shall mean the Common Stock and any other securities of
the Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for Common Stock or other
securities, whether or not subject to the passage of time or other
contingencies; and (c) the term “Common Stock” shall mean the common stock of
the Company, par value $0.01 per share.
     Section 8. No Waiver. Any waiver by any party of a breach of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that

- 5 -



--------------------------------------------------------------------------------



 



party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement.
     Section 9. Successors and Assigns. All the terms and provisions of this
Agreement shall inure to the benefit of and shall be enforceable by the
successors and assigns of the parties hereto.
     Section 10. Entire Agreement; Amendments. This Agreement contains the
entire understanding of the parties with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or other undertakings other than those expressly set forth in this
Agreement. This Agreement may be amended only by a written instrument duly
executed by the parties or their respective successors or assigns.
     Section 11. Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     Section 12. Notices. All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) upon sending if sent by electronic
mail or facsimile, with electronic confirmation of sending, provided, however,
that a copy is sent on the same day by registered mail, return receipt
requested, in each case to the appropriate mailing and electronic mail or
facsimile addresses set forth below, (c) one (1) day after being sent by
nationally recognized overnight carrier to the addresses set forth below or
(d) when actually delivered if sent by any other method that results in delivery
(with written confirmation of receipt):
If to the Company:
EnPro Industries, Inc.
5605 Carnegie Boulevard, Suite 500
Charlotte, North Carolina 28209
Attn: Richard L. Magee, Esq.
Facsimile: (704) 731-1511
with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn: Elliott V. Stein, Esq.
David E. Shapiro, Esq.
Facsimile: (212) 403-2327
If to the Steel Partners Group:
Steel Partners II, L.P.
590 Madison Avenue
32nd Floor
New York, New York 10022
Attn: Warren G. Lichtenstein
Facsimile: (212) 520-2321
with a copy to:

- 6 -



--------------------------------------------------------------------------------



 



Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attn: Steven Wolosky, Esq.
Facsimile: (212) 451-2222
in each case, or to such other address as the Person to whom notice is given may
have previously furnished to the others in writing in the manner set forth
above.
     Section 13. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without reference to the conflict of laws principles thereof, except to the
extent that the North Carolina Business Corporation Act applies.
     Section 14. Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same Agreement.
     Section 15. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.
[Remainder of page intentionally left blank.]

- 7 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

            ENPRO INDUSTRIES, INC.
      By:   /s/ William Dries         Name:   William Dries        Title:  
Senior Vice President and Chief Financial Officer            By:   /s/ J. Milton
Childress II         Name:   J. Milton Childress II        Title:   Vice
President, Strategic Planning and Business Development        STEEL PARTNERS II,
L.P.
      By:   Steel Partners II GP LLC         General Partner              By:  
/s/ Warren G. Lichtenstein         Name:   Warren G. Lichtenstein       
Title:   Managing Member        STEEL PARTNERS II GP LLC
      By:   /s/ Warren G. Lichtenstein         Name:   Warren G. Lichtenstein   
    Title:   Managing Member        STEEL PARTNERS II MASTER FUND L.P.
      By:   Steel Partners II GP LLC         General Partner              By:  
/s/ Warren G. Lichtenstein         Name:   Warren G. Lichtenstein       
Title:   Managing Member        STEEL PARTNERS LLC
      By:   /s/ Warren G. Lichtenstein         Name:   Warren G. Lichtenstein   
    Title:   Manager     

[Settlement Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            /s/ Warren G. Lichtenstein       WARREN G. LICHTENSTEIN           
/s/ James R. Henderson       JAMES R. HENDERSON            /s/ John J. Quicke  
    JOHN J. QUICKE            /s/ Don DeFosset       DON DEFOSSET            /s/
Kevin C. King       KEVIN C. KING            /s/ Delyle Bloomquist       DELYLE
BLOOMQUIST           

[Settlement Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



EXHIBIT A

      Beneficial Owner   Amount             Steel Partners II, L.P.   2,433,838

     No other member of the Steel Partners Group directly owns any shares of
Common Stock. As a member of a “group” for purposes of Section 13(d)(3) of the
Exchange Act, each other member of the Steel Partners Group may be deemed to
beneficially own the shares of Common Stock directly owned by Steel Partners II,
L.P.

